MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Dec 11 2015, 8:47 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Aaron Westlake                                          Gregory F. Zoeller
Bradley Kim Thomas II                                   Attorney General of Indiana
Thomas Law Firm, P.C.
                                                        George P. Sherman
Auburn, Indiana                                         Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

DeShawn Belcher,                                        December 11, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1505-CR-306
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable John F. Surbeck,
Appellee-Plaintiff                                      Jr., Judge
                                                        Trial Court Cause No.
                                                        02D06-1409-FB-137



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 1 of 20
                               Case Summary and Issues
[1]   Following a jury trial, DeShawn Belcher was convicted of unlawful possession

      of a firearm by a serious violent felon, a Class B felony, and possession of

      marijuana as a Class D felony. Belcher appeals, raising the following issues for

      our review: (1) whether the State presented sufficient evidence to support his

      convictions; and (2) whether the State committed prosecutorial misconduct

      amounting to fundamental error. Concluding the State presented sufficient

      evidence and finding no fundamental error occurred, we affirm Belcher’s

      convictions.



                            Facts and Procedural History
[2]   On April 10, 2014, officers of the Fort Wayne Police Department went to a

      house located on Gaywood Drive to execute an arrest warrant for Quinn

      James. The officers surrounded the residence and ordered James to come

      outside. James complied, emerging from the residence approximately ten

      minutes later. When James was taken into custody, the arresting officer noticed

      “a very strong odor of marijuana, raw marijuana” on James’ person. Transcript

      at 142.


[3]   Belcher and his mother, Sabrina Belcher, approached Detective David Wilkins,

      who was standing outside the house. They asked Detective Wilkins what was

      going on, and he explained the police were “holding the house for right now”

      because “a warrant subject . . . just came out of the house.” Id. at 131. At some


      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 2 of 20
      point unclear from the record, Detective Wilkins learned Sabrina owned the

      house. He asked Sabrina if she would consent to a search of the house, but

      Sabrina said she would need to speak to an attorney before consenting to a

      search and left the scene.


[4]   After Sabrina left, Belcher informed Detective Wilkins that he and a friend had

      smoked marijuana in the house earlier that day and “there might be a

      marijuana roach in the ashtray . . . .” Id. at 133. Belcher also admitted “he

      sprayed the house with a perfume or deodorizer to get the smell [of marijuana]

      out of the house.” Id. Belcher stated although his mother owns the house on

      Gaywood Drive, she lives in a house on Taylor Street, and he lives in the house

      on Gaywood Drive.1


[5]   The police obtained a search warrant for the house on Gaywood Drive and

      executed the search just before midnight on April 10.2 As Belcher foretold, the

      officers found marijuana “roaches” in an ashtray in the basement of the house.3

      In addition, the officers discovered three firearms: an AK-47-style rifle

      underneath the sofa in the living room, a twelve-gauge shotgun in a closet in the

      hallway, and a Colt AR-15 rifle in plain view in the master bedroom. The AR-




      1
       Belcher’s mother was not at the Gaywood Drive house when the police arrived. She went to the house after
      someone called her and told her the police were surrounding the house. The record is unclear as to Belcher’s
      whereabouts prior to his conversation with Detective Wilkins.
      2
        The record does not include the search warrant or the search warrant affidavit. Based on the testimony of
      the officers at trial, it appears the officers relied on Belcher’s statements to Detective Wilkins and the odor of
      raw marijuana on James’ person to establish probable cause for the search. See Tr. at 133-35, 142-43.
      3
          A “roach” is the burnt end of a marijuana cigarette. Tr. at 232.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015               Page 3 of 20
      15 rifle was found leaning against a wall. In the same bedroom, the officers

      uncovered a shoe box containing approximately 550 grams of marijuana. The

      shoe box, one of several against a wall, also contained a digital scale and a debit

      card in DeShawn Belcher’s name. Inside a dresser in the bedroom, officers

      discovered another digital scale, a small baggie of marijuana, mail addressed to

      DeShawn Belcher at the Gaywood Drive house, and DeShawn Belcher’s

      wallet, which contained his driver’s license, Social Security card, and a second

      debit card in his name. Another small baggie of marijuana was found

      underneath a pillow on the bed. A magazine fully loaded with ammunition for

      an AR-15 rifle was found next to the bed, on the floor. In a cabinet in the

      bathroom connected to the bedroom, the officers discovered additional

      ammunition for an AR-15 rifle. In the kitchen, the officers found several

      unidentified pills, a baggie of suspected cocaine,4 and a third digital scale.


[6]   The State charged DeShawn Belcher with unlawful possession of a firearm by a

      serious violent felon, a Class B felony,5 and possession of marijuana in an

      amount greater than thirty grams, a Class D felony. A jury trial was held in

      March 2015. Tara Mickem, Belcher’s former girlfriend, testified Belcher lived

      with her from December 2013 to August 2014. Sabrina testified she owns the

      Gaywood Drive house and lives there, and her son did not live there in April




      4
       The probable cause affidavit indicates the chalky, off-white substance in the baggie field-tested positive for
      cocaine.
      5
        Belcher has a prior conviction for dealing in cocaine as a Class B felony. See Ind. Code § 35-47-4-5(b)(23)
      (defining dealing in cocaine as a serious violent felony).

      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015             Page 4 of 20
      2014. She stated Belcher would occasionally spend the night in her basement

      but was staying with his cousin and Mickem in April 2014. She testified the

      master bedroom was her bedroom and the firearms found in the house belonged

      to her, but she denied having knowledge of the drugs or the scales found in the

      house. She admitted she occasionally stays at her boyfriend’s house on Taylor

      Street.


[7]   The jury found Belcher guilty as charged. Thereafter, the trial court ordered

      Belcher to serve an aggregate sentence of twelve years in the Indiana

      Department of Correction, with thirty-seven days of credit for time served and

      two years suspended to probation. This appeal followed.



                                Discussion and Decision
                                 I. Sufficiency of Evidence
                                      A. Standard of Review
[8]   Belcher contends the State presented insufficient evidence to support his

      convictions for unlawful possession of a firearm by a serious violent felon and

      possession of marijuana. When reviewing the sufficiency of the evidence to

      support a conviction, we consider only the probative evidence and reasonable

      inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We neither reweigh the evidence nor assess the credibility of witnesses.

      Id. Unless no reasonable fact-finder could conclude the elements of the crime

      were proven beyond a reasonable doubt, we will affirm the conviction. Id.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 5 of 20
                                    B. Constructive Possession
[9]    A person actually possesses contraband when he has direct physical control

       over it, but “a conviction for a possessory offense does not depend on catching

       a defendant red-handed.” Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011).

       When the State cannot show actual possession, a conviction may rest instead

       on proof of constructive possession. Id. A person constructively possesses an

       item when he has both the capability and the intent to maintain dominion and

       control over the item. Id. Here, the State prosecuted Belcher under a theory of

       constructive possession.


[10]   If a person has exclusive possession of the premises where an item is found,

       “the law infers that the party in possession of the premises is capable of

       exercising dominion and control over all items on the premises.” Gee v. State,

       810 N.E.2d 338, 340-41 (Ind. 2004). But when a person’s possession of the

       premises is non-exclusive, the inference of intent to maintain dominion and

       control must be supported by “additional circumstances” pointing to the

       defendant’s knowledge of the nature of the items and their presence. Id. at 341

       (quotation omitted). Possible “additional circumstances” include: (1)

       incriminating statements by the defendant, (2) attempted flight or furtive

       gestures, (3) a setting that suggests drug manufacturing, (4) the proximity of the

       contraband to the defendant, (5) whether the contraband was found in plain

       view, and (6) the mingling of the contraband with other items the defendant

       owns. Id.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 6 of 20
[11]   Belcher contends the State failed to demonstrate he had the requisite capability

       and intent to maintain dominion and control over the firearms and marijuana

       found in the Gaywood Drive house. We conclude Belcher’s possession of the

       premises was non-exclusive, but the State presented sufficient evidence of

       “additional circumstances” demonstrating Belcher had knowledge of the nature

       of the items and their presence. First, Belcher made incriminating statements to

       Detective Wilkins, admitting he smoked marijuana in the house earlier that day

       and attempted to mask the odor with an air freshener. He also told Detective

       Wilkins “there might be a marijuana roach in the ashtray . . . .” Tr. at 133.

       Then, when the officers entered the house, they discovered the AR-15 rifle in

       plain view, leaning against a wall in the bedroom where they found Belcher’s

       driver’s license, his Social Security card, two debit cards in his name, and mail

       addressed to him at the Gaywood Drive house. One of the debit cards was

       found in the shoebox that contained approximately 550 grams of marijuana,

       and one of the small baggies of marijuana was found in the dresser where the

       officers discovered Belcher’s wallet and mail. Finally, it is worth noting the

       AR-15 rifle was discovered in plain view in the only room in the house where

       the police found raw marijuana. Given Belcher’s statements to Detective

       Wilkins, the rifle’s location strongly suggests Belcher had knowledge of its

       presence. For these reasons we find the evidence is more than sufficient to




       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 7 of 20
       demonstrate Belcher constructively possessed the marijuana and at least one of

       the firearms discovered in the Gaywood Drive house.6


                                  II. Prosecutorial Misconduct
                                          A. Standard of Review
[12]   Belcher also contends the prosecutor engaged in misconduct. In reviewing a

       properly preserved claim of prosecutorial misconduct, we first determine

       whether misconduct occurred, and then, if there was misconduct, whether the

       misconduct, under all of the circumstances, placed the defendant in a position

       of grave peril to which he otherwise would not have been subjected. Castillo v.

       State, 974 N.E.2d 458, 468 (Ind. 2012). Whether a prosecutor’s statements

       constitute misconduct is measured by reference to case law and the Rules of

       Professional Conduct. Cooper v. State, 854 N.E.2d 831, 835 (Ind. 2006). The

       degree of peril is measured by the probable persuasive effect of the misconduct

       on the jury’s decision. Id.


[13]   To preserve a claim of prosecutorial misconduct for appeal, “a defendant must

       not only raise a contemporaneous objection, he must also request an

       admonishment and, if the admonishment is not given or is insufficient to cure

       the error, then he must request a mistrial.” Washington v. State, 902 N.E.2d 280,




       6
         Because the State presented sufficient evidence to prove Belcher constructively possessed the AR-15 rifle,
       we need not address the sufficiency of the evidence as to the twelve-gauge shotgun found in the hallway
       closet or the AK-47-style rifle found underneath the sofa in the living room. The charging information did
       not specify which firearm Belcher possessed in violation of Indiana Code section 35-47-4-5.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015           Page 8 of 20
       289-90 (Ind. Ct. App. 2009), trans. denied. Failure to request an admonishment

       or a mistrial waives the claim of prosecutorial misconduct unless the defendant

       can demonstrate the misconduct amounted to fundamental error. Castillo, 974

       N.E.2d at 468. “Fundamental error is an extremely narrow exception to the

       waiver rule where the defendant faces the heavy burden of showing that the

       alleged errors are so prejudicial to the defendant’s rights as to make a fair trial

       impossible.” Ryan v. State, 9 N.E.3d 663, 668 (Ind. 2014) (citation and internal

       quotation marks omitted). To establish fundamental error, the defendant must

       show the trial court erred in not sua sponte raising the issue because the alleged

       error (1) constitutes a blatant violation of basic principles of due process; and (2)

       presents an undeniable and substantial potential for harm. Id.


[14]   Having failed to preserve his claims for appeal, Belcher must establish the

       grounds for prosecutorial misconduct as well the grounds for fundamental

       error.7 Belcher contends the prosecutor engaged in several instances of

       misconduct, which individually or cumulatively resulted in fundamental error:

       (1) misstating evidence while cross-examining Sabrina; (2) misrepresenting

       evidence during closing argument; (3) impermissibly commenting on Sabrina’s

       credibility; and (4) making improper remarks during closing argument. We will

       address each allegation in turn.




       7
        Belcher objected to only one of the instances of alleged misconduct but did not thereafter request an
       admonishment or a mistrial. The trial court sua sponte admonished the jury, and Belcher did not request a
       mistrial.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015         Page 9 of 20
                                         B. Misstating Evidence
[15]   First, Belcher contends the prosecutor engaged in misconduct by misstating

       evidence while cross-examining Sabrina. Belcher points to the prosecutor’s

       attempt to impeach his mother’s testimony using a firearm trace from the

       Department of Justice.8 Specifically, in reference to the rifle discovered

       underneath the sofa in the living room—which Sabrina stated had belonged to

       her late husband, who died in 1999—the prosecutor asked, “So why is it that

       that wasn’t purchased and sold to somebody until 2011, to somebody in

       Texas?” Tr. at 263. When Belcher objected to the question on the basis of

       misstating evidence, the prosecutor said she was referring to “the AR rifle, not

       the Colt.” Id. Our review of the record indicates the prosecutor was confusing

       the AK-47-style rifle, found underneath the sofa, with the Colt AR-15 rifle,

       found in the bedroom.


[16]   Belcher contends the prosecutor’s misstatement amounted to misconduct

       because it was “undoubtedly very damaging” to his mother’s credibility.

       Appellant’s Brief at 14. Belcher objected to the prosecutor’s question but did

       not request an admonishment. Nonetheless, the trial court sua sponte

       admonished the jury to “rely on your recollection of the testimony.” Tr. at 264.




       8
         In order to provide investigative leads in the fight against violent crime, the Bureau of Alcohol, Tobacco,
       Firearms and Explosives (“ATF”) systematically tracks the movement of firearms recovered by law
       enforcement officials from first sale by the manufacturer or importer, through the distribution chain, to the
       first retail purchaser. National Tracing Center, ATF (June 19, 2015), https://www.atf.gov/firearms/national-
       tracing-center.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015         Page 10 of 20
       Belcher did not request a mistrial after the admonishment, and the prosecutor

       did not continue to question Sabrina about the acquisition of the rifles. The

       prosecutor moved on to questions about the marijuana found in the bedroom.

       Therefore, to the extent the admonishment sufficiently cured the alleged harm,

       Belcher’s claim of prosecutorial misconduct fails. See Donnegan v. State, 809

       N.E.2d 966, 974 (Ind. Ct. App. 2004) (stating a timely and accurate admonition

       is generally an adequate curative measure for any prejudice resulting from an

       improper comment made by a prosecutor), trans. denied. To the extent

       misconduct occurred and the admonishment was inadequate, Belcher waived

       his claim by failing to request a mistrial, and he has not demonstrated the

       prosecutor’s brief mix-up was so prejudicial “as to make a fair trial impossible.”

       Ryan, 9 N.E.3d at 668. If anything, the prosecutor’s confusion and

       unpreparedness impacted her own credibility in the eyes of the jury, not the

       credibility of the witness.


                                  C. Misrepresenting Evidence
[17]   Second, Belcher argues the prosecutor misrepresented evidence during closing

       argument by making references to “blunts” and by stating Sabrina’s testimony

       was inconsistent with Mickem’s testimony. It is proper for a prosecutor in

       closing argument to propound conclusions based upon her analysis of the

       evidence. Neville v. State, 976 N.E.2d 1252, 1261 (Ind. Ct. App. 2012), trans.

       denied. However, a prosecutor may not argue facts not in evidence, nor

       advance arguments that impact the jury’s ability to judge the evidence fairly.

       See id.; Ind. Professional Conduct Rule 3.4(e) (“A lawyer shall not . . . in trial,

       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 11 of 20
       allude to any matter that the lawyer does not reasonably believe is relevant or

       that will not be supported by admissible evidence . . . .”).


[18]   As to the prosecutor’s references to “blunts,” Belcher argues her statements

       were improper because none of the witnesses testified Belcher referred to the

       marijuana as a “blunt.” Belcher told Detective Wilkins that he had smoked

       marijuana in the house and “there might be a marijuana roach in the ashtray

       . . . .” Tr. at 133. But the prosecutor stated Belcher told Detective Wilkins,

       “You’re gonna find a marijuana blunt in there.” Id. at 293. She defined a

       “blunt” as a cigar wrapper packed with marijuana and pointed out, in a

       photograph of the master bedroom, a package of cigars laying on the bed. Id. at

       297-98. The prosecutor argued, “Look at that, cigars. What did the Defendant

       tell you about what they were doing earlier that day? Smoking a blunt . . . .”

       Id.


[19]   Officers did find marijuana “roaches” in an ashtray in the basement, but the

       “roaches” were not photographed or collected as evidence. The “roaches” in

       the ashtray may well have been the burnt ends of “blunts,” but Belcher never

       stated he had been smoking “blunts.” On the other hand, Belcher did not

       specify the method by which he had been smoking marijuana. Nonetheless,

       Belcher argues the prosecutor committed misconduct by misrepresenting

       Belcher’s statements in order to connect him to the bedroom where the

       marijuana and AR-15 rifle were found.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 12 of 20
[20]   Although we agree the prosecutor was arguing facts not in evidence, we are not

       persuaded the error was fundamental. “[G]ravity of peril is measured by the

       probable persuasive effect of the misconduct on the jury’s decision rather than

       the degree of impropriety of the conduct.” Cooper, 854 N.E.2d at 835. Here, in

       terms of linking Belcher to the bedroom, the evidence actually presented at trial

       was far more compelling than the prosecutor’s argument regarding the cigars.

       The police found Belcher’s driver’s license, Social Security card, debit cards,

       and mail in the bedroom, in close proximity to the marijuana and the AR-15

       rifle. As discussed above, this evidence was more than sufficient to prove

       Belcher constructively possessed the marijuana and the AR-15 rifle. In light of

       all the evidence presented at trial, we do not believe the prosecutor’s remarks

       “had such an undeniable and substantial effect on the jury’s decision that a fair

       trial was impossible.” Ryan, 9 N.E.3d at 668 (alteration omitted).


[21]   As to the inconsistencies between Sabrina’s testimony and Mickem’s testimony,

       the prosecutor stated in closing argument,

               And then you have Tara Mickem, she says, “Mr. Belcher lived
               with me between October, 2013, and August, 2014.”[9] And he
               was living with her in April of 2014, obviously, ‘cause it’s fits
               [sic] within there. But his mom said he lived with her niece,
               Teigh. Remember her saying that? She didn’t confirm what
               Tara said. Tara says, “He lived with me.” Mom says, “He lived



       9
         Mickem testified Belcher moved in October 2012 but briefly lived elsewhere from October 2013 to
       December 2013. According to Mickem, Belcher moved back in December 2013 and lived with her until
       August 2014. The prosecutor therefore misstated Mickem’s testimony, but the difference is inconsequential
       for our purposes, given the relevant period of time was April 2014.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015      Page 13 of 20
               with my niece, Teigh.” Really? They don’t even match, it
               doesn’t make sense.


       Tr. at 303-04. Belcher argues the prosecutor committed misconduct because

       their testimony was not in fact inconsistent. We disagree.


[22]   Sabrina testified Belcher was living with Mickem and his cousin in April 2014:

       “He was staying with my niece Teigh . . . and his girlfriend, Tara, he stayed

       with both of them.” Id. at 252. But Mickem testified Belcher lived with her

       from December 2013 to August 2014 and did not move in with his cousin until

       August 2014. When asked where Belcher lived in April 2014, Mickem said

       Belcher lived with her and did not mention Teigh. The testimony was arguably

       inconsistent, though not exactly in the way the prosecutor suggested.

       Nonetheless, we conclude there was some basis in the record for the

       prosecutor’s argument, and the statement likely had no effect on the jury’s

       ability to judge the evidence fairly. See Neville, 976 N.E.2d at 1261. We find no

       fundamental error here.


                                       C. Witness Credibility
[23]   Third, Belcher argues the prosecutor committed misconduct by improperly

       commenting upon Sabrina’s credibility. Indiana Professional Conduct Rule

       3.4(e) prohibits a lawyer from stating a “personal opinion” as to the credibility

       of a witness at trial. But where the evidence introduced at trial suggests a

       witness was lying, comments by the prosecutor that merely point out

       incongruities or invite the jury to determine which witness was lying do not


       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 14 of 20
       constitute misconduct. Cooper, 854 N.E.2d at 836. “[A] prosecutor may

       comment on the credibility of the witnesses as long as the assertions are based

       on reasons which arise from the evidence.” Id. (quoting Lopez v. State, 527

       N.E.2d 1119, 1127 (Ind. 1988)).


[24]   Here, the prosecutor argued,

               [T]hen think about the logic and the reasonableness of Sabrina
               Belcher’s testimony . . . . She approaches the detective and says,
               “That’s my home.” He says, “Can we search?” “No. I’m gonna
               go talk to my lawyer. I need to talk to my lawyer.” And she has
               to go somewhere to get whatever information she has . . . . I
               asked her on the stand, and she’s a mother, and you know, give her credit
               for standing by her son, but you can’t give her credit for lying, because
               what does she say, too? She says, “They’re my guns, my house, he
               doesn’t live there.” Her son is charged with illegal possession of
               a firearm, possession of marijuana. I asked her, “Why didn’t you
               tell the police? Why didn’t you contact the police and say,
               ‘You’ve got a big mistake, a big mistake?’” “I don’t know where
               the police department is. I don’t know how to do that.” She has
               a lawyer. Don’t you think a lawyer knows how to contact the
               police? Think about the reasonableness of that statement . . . .


       Tr. at 322-23 (emphasis added). Then, the prosecutor discussed Sabrina stating

       her daughter and granddaughters live with her in the Gaywood Drive house but

       that no one else knew she possessed the firearms found inside:


               [A]lso think about the reasonableness of the statement where she
               talks about that these are her guns and nobody knows about it.
               She has two (2) grandchildren . . . in her house . . . . She wants
               you to believe that she has grandchildren—and this isn’t about
               being a bad person, this is about the reasonableness of what she
               says—having young children in a home with assault rifles that
       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 15 of 20
               are loaded within their reach, that she’s not gonna tell anybody,
               that she’s not gonna tell her daughter so that her daughter can be
               cognizant of the location of those weapons when those kids are
               around, that they’re not gonna have a safety talk with these
               children about not touching it. Would anybody do that? Would
               anybody have loaded weapons in their home within reach of
               children and not have some conversation with other people in the
               home or with those children about safety? That is not
               reasonable.


       Id. at 323-24.


[25]   Belcher contends the prosecutor committed misconduct by telling the jury it

       could give Sabrina “credit for standing by her son, but [it] can’t give her credit

       for lying . . . .” Id. at 323. Specifically, Belcher argues the prosecutor

       improperly commented upon the credibility of a witness because her suggestion

       that Sabrina was lying was not sufficiently connected to evidence presented at

       trial. We disagree because the statement plainly arises from Sabrina’s

       testimony regarding why she did not tell the police the firearms belonged to her

       and her assertion that no one else knew she possessed the firearms. See Cooper,

       854 N.E.2d at 836. Accordingly, we find no error.


                                        D. Closing Argument
[26]   Fourth, Belcher contends the prosecutor committed misconduct during closing

       argument by shifting the burden of proof to the defense and by making

       inflammatory remarks. In support of this contention, Belcher points to the

       following portion of the State’s closing argument:



       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 16 of 20
               In order to find the Defendant not guilty, you have to believe
               everything the mother tells you and, somehow, you also have
               to—in addition to believe what Mom tells you, that this Quinn
               James decided to set his friend up in that ten (10) minutes, that
               he somehow showed up at that house with all of this stuff, three
               (3) different scales, cocaine, marijuana in three (3) different
               packages, pills, and he went around planting it all over the house.
               It’s almost as if that child in that example I gave you this
               morning with—or yesterday morning with the cookies, it’s
               almost like her explanation for the missing cookie was not the
               U.P.S. man, but the Cookie Monster, the Cookie Monster did it.
               Well, that’s not reasonable and neither is the defense. The
               Defendant is guilty.


       Tr. at 325.


[27]   Belcher argues the prosecutor shifted the burden of proof by stating the jury

       must believe Sabrina’s testimony as well as believe James planted the drugs and

       scales in the house in order to find Belcher not guilty. It is improper for a

       prosecutor to suggest a defendant shoulders the burden of proof in a criminal

       case. Stephenson v. State, 742 N.E.2d 463, 483 (Ind. 2001), cert. denied, 534 U.S.

       1105 (2002). But to the extent the prosecutor’s statements in this case were

       improper, the error was cured by the trial court instructing the jury that the

       defendant is not required to prove his innocence or present any evidence at trial.

       Ramsey v. State, 853 N.E.2d 491, 501-02 (Ind. Ct. App. 2006), trans. denied;

       Appellant’s Appendix at 67-68. We find no fundamental error.


[28]   As to the alleged “inflammatory remarks,” Belcher argues the prosecutor’s

       references to the Cookie Monster were “disrespectful to defense counsel as well

       as the court” and “can only be seen as inflammatory.” Appellant’s Br. at 19.
       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 17 of 20
       Our review of the record indicates the prosecutor was referring to an analogy

       she used to explain reasonable doubt during voir dire. The prosecutor

       introduced a scenario in which a child had been told he was not allowed to eat

       freshly baked cookies. In the first variation, a cookie goes missing, the child

       denies eating the cookie, but the child has chocolate and crumbs on his face. In

       the second variation, a cookie goes missing, the child denies eating the cookie,

       but the child does not have chocolate or crumbs on his face. In the final

       variation, a cookie goes missing, the child denies eating the cookie, but the

       child explains he offered the cookie to a delivery person who stopped by the

       house to deliver a package. “And you look around and, sure enough, now

       there’s a package in your kitchen,” the prosecutor explained. Tr. at 52.


[29]   Clearly, when referencing the Cookie Monster, the prosecutor was making an

       argument about reasonable doubt, using the analogy she employed during voir

       dire. Since we fail to understand how this Sesame Street reference could be

       construed as inflammatory, we find no error, let alone fundamental error.

       Compare Brummett v. State, 10 N.E.3d 78, 87 (Ind. Ct. App. 2014) (holding the

       prosecutor committed misconduct by asking a defendant charged with child

       molesting whether he enjoyed touching both of his victims’ vaginas or “was

       there only one you like[d] better” because the questions were “argumentative

       and inflammatory”) (alteration in original), summarily aff’d, 24 N.E.3d 965 (Ind.

       2015).




       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 18 of 20
                                         E. Cumulative Error
[30]   Finally, Belcher argues the alleged misconduct, viewed cumulatively, resulted

       in fundamental error. Belcher likens his case to Brummett, 10 N.E.3d 78. In

       Brummett, this court held a prosecutor’s misconduct cumulatively amounted to

       fundamental error because all of the instances of misconduct went straight to

       witness credibility, and the case “hinge[d] largely on the credibility of

       witnesses.” Id. at 88 (finding the prosecutor improperly distinguished the roles

       of the prosecution and defense, vouched for the credibility of the witnesses and

       justness of the cause, and asked inflammatory questions). Belcher argues he

       was denied a fair trial because much of the alleged misconduct went to the

       credibility of his mother, the main witness for the defense. But given the fact

       the police found Belcher’s personal items in close proximity to the marijuana

       and the AR-15 rifle, we do not agree this case hinged on the credibility of

       witnesses, and we are furthermore not persuaded the alleged misconduct in this

       case cumulatively constituted fundamental error. In short, Belcher was not

       denied a fair trial for any of the reasons asserted, individually or cumulatively.



                                              Conclusion
[31]   The State presented sufficient evidence to support Belcher’s convictions for

       unlawful possession of a firearm by a serious violent felon and possession of

       marijuana, and the prosecutor did not engage in misconduct amounting to

       fundamental error. We therefore affirm Belcher’s convictions.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 19 of 20
[32]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-306 | December 11, 2015   Page 20 of 20